DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, alone or in combination, do not teach the invention of claim 1.
Claim 1. An optical connector including a front end and a rear end opposite to the front end in a first direction, the optical connector comprising: 
a housing body including at least one ferrule configured to hold an optical fiber therein, the housing body housing the ferrule so that a tip end of the ferrule is exposed at the front end of the optical connector; 
an outer housing connected to the housing body; 
a latch placed on an outer side of the outer housing and extending in the first direction from a proximal end having a connecting part with the outer housing toward the front end of the optical connector, the latch including at least one engaging part configured to engage with an external device at a distal end thereof, wherein the distal end of the latch floats to space apart from the housing body in a normal state; and 
a tab placed on an outer side of the latch to cover at least a part of the latch and connected to the outer housing to be movable in the first direction with respect to the outer housing, the tab being configured to push down the engaging part of the latch toward the housing body in a second direction intersecting the first direction according to movement of the tab in the first direction from the front end toward the rear end, wherein the tab includes at least one first 
wherein the optical connector is configured to contact an inner side of the latch with the first protrusion to push down the engaging part toward the housing body with the first protrusion as a fulcrum when the engaging part of the latch is engaged with the external device.
No prior arts of record reasonably teach or suggest the latch and the tab as recited in claim 1, in particular “the tab includes at least one first protrusion disposed on an inner side of the tab between the front end of the connector and the proximal end of the latch, 
wherein the optical connector is configured to contact an inner side of the latch with the first protrusion to push down the engaging part toward the housing body with the first protrusion as a fulcrum when the engaging part of the latch is engaged with the external device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892: A-M on page 1 and A-I on page 2.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883